United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 07-3367
                                    ___________

Norman Banks,                            *
                                         *
             Appellant,                  *
                                         * Appeal from the United States
      v.                                 * District Court for the
                                         * Eastern District of Missouri.
AmerenUE; Craig Sherrill,                *
                                         * [UNPUBLISHED]
             Appellees.                  *
                                    ___________

                              Submitted: January 6, 2009
                                 Filed: February 25, 2009
                                  ___________

Before WOLLMAN, MURPHY, and MELLOY, Circuit Judges.
                         ___________

PER CURIAM.

       Norman Banks appeals the district court’s1 dismissal of his claims for fraud and
unpaid wages. After careful de novo review, see Schaaf v. Residential Funding Corp.,
517 F.3d 544, 549 (8th Cir.), cert. denied, 129 S. Ct. 222 (2008), we conclude that
Banks’s claims are barred by res judicata, see Phipps v. FDIC, 417 F.3d 1006, 1010
(8th Cir. 2005) (dismissal may be affirmed on any basis supported by record); United
States v. Brekke, 97 F.3d 1043, 1047 (8th Cir. 1996) (factors determining whether res
judicata applies); Yankton Sioux Tribe v. U.S. Dep’t of Health & Human Servs., 533

      1
        The Honorable Jean C. Hamilton, United States District Judge for the Eastern
District of Missouri.
F.3d 634, 639 (8th Cir. 2008) (res judicata applies to issues that party could have
raised in prior action). We also reject Banks’s arguments for reversal based on the
district court’s denial of leave to amend his complaint and the denial of his motion for
recusal.

       Accordingly, we affirm, and we deny Banks’s pending motion. See 8th Cir. R.
47B.
                        ______________________________




                                          -2-